Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 1 of 72




                 EXHIBIT A
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 2 of 72



                                                               Page 1
           IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF KANSAS

Civil Action No: 2:19-CV-02158-KHV-KGG
_____________________________________________________

D.M., a minor, by and through his next friend and
natural guardian, KELLI MORGAN,

      Plaintiff,


vs.

WESLEY MEDICAL CENTER, LLC d/b/a WESLEY MEDICAL
CENTER - WOODLAWN; WESLEY-WOODLAWN CAMPUS; BRIDGET
GROVER, PA-C; DR. GREGORY FAIMON; LISA JUDD, RN; VIA
CHRISTI HEALTH SYSTEMS d/b/a VIA CHRISTI - ST.
FRANCIS; JENNIFER CHAMBERS-DANEY, ARNP; DR. BALA
BHASKAR REDDY BHIMAVARAPU; DR. CONNOR HARTPENCE;
DR. STEFANIE WHITE; DR. JAMIE BORICK; and AARON KENT,
RN,

     Defendants.
_____________________________________________________

             VIDEO DEPOSITION OF KELLI MORGAN

                    October 4, 2018
_____________________________________________________


          PURSUANT TO WRITTEN NOTICE and the
appropriate rules of civil procedure, the video
deposition of KELLI MORGAN, called for examination by
the Defendants, was taken at Renaissance Boulder
Flatiron Hotel, 500 Flatiron Boulevard, Boardroom,
Broomfield, Colorado, commencing at 9:04 a.m. on
October 4, 2018, before Carmen Murphy, a Registered
Professional Reporter and Notary Public in and for
the State of Colorado.


                        Dauster|Murphy
                     www.daustermurphy.com
                         303.522.1604
     Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 3 of 72
                                     Morgan
                                   10/04/2018
                                                                  Page 340
 1   the foster kids you had, you had one that was a baby?

 2              A.    Yes.

 3              Q.    And then how old were the other two?

 4              A.    Three and four.

 5              Q.    And both girls or one girl and one boy?

 6              A.    Both girls.

 7              Q.    Did you know that they were doing blood
                                    REDACTED
 8   work or blood tests on D

 9              A.    I knew --

10              Q.    -- in the emergency room?

11              A.    Sorry.     Yes, I knew that they pulled --

12   did a lab pull when they started the IV.

13              Q.    Do you know who ordered that?

14              A.    I was not told.

15              Q.    Okay.     Did you -- did you know that

16   you -- you obviously knew they were starting fluids?

17              A.    Yes.     She told me that they were going

18   to.

19              Q.    Who told you, the nurse or -- or

20   Ms. Daney?

21              A.    Ms. Daney.

22              Q.    Did she say why?

23              A.    No, she didn't say specifically why,

24   but --

25              Q.    Did you think that since he had been

                                Dauster|Murphy
                                  303.522.1604
     Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 4 of 72
                                     Morgan
                                   10/04/2018
                                                                  Page 341
 1   vomiting and not consuming anything, that was

 2   probably a good idea?

 3              A.    Yeah.    Especially since she said that

 4   they were going to do the Zofran too.

 5              Q.    Did his color look better after he

 6   started getting fluid?

 7              A.    Slightly.

 8              Q.    What do you mean, slightly?

 9              A.    I mean, he was a little pale when we

10   went in there.       It got a little better, but then it

11   got worse again.

12              Q.    When did it get worse again?

13              A.    As the time progressed.

14              Q.    When he got up to the floor or when he

15   was still in the emergency room?

16              A.    It was already a little worse once we

17   got up to the pediatric floor, but it continued to

18   get worse on the pediatric floor.

19              Q.    I'm going to be done in a few minutes.

20                    When you were a chiropractor assistant,

21   it sounded like one of the things you did, you were

22   responsible for taking the patients' complaints?

23              A.    Yes.

24              Q.    Do you know what a chief complaint is?

25              A.    A chief complaint?         Like the main

                                Dauster|Murphy
                                  303.522.1604
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 5 of 72




                 EXHIBIT B
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 6 of 72




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS
                  KANSAS CITY, KANSAS DIVISION

D.M., a minor, by and through             )
his next friend and natural               )
guardian, KELLI MORGAN,                   )
                                          )
                       Plaintiff,         )
                                          )
                                          )
       vs.                                )Case No. 2:18-CV-02158
                                          )
                                          )
WESLEY MEDICAL CENTER LLC d/b/a           )
WESLEY MEDICAL CENTER-WOODLAWN;           )
WESLEY WOODLAWN CAMPUS; BRIDGET           )
GROVER, PA-C; DR. GREGORY                 )
FAIMON; LISA JUDD, RN; VIA                )
CHRISTI HOSPITALS WICHITA,                )
INC.; JENNIFER CHAMBERS-DANEY,            )
ARNP; DR. BALA BHASKAR REDDY              )
BHIMAVARAPU; CEP AMERICA-KS               )
LLC; DR. CONNOR HARTPENCE; DR.            )
STEFANIE WHITE; DR. JAMIE                 )
BORICK; and AARON KENT, RN,               )
                                          )
                       Defendants.        )
                                          )

                   D E P O S I T I O N
      The videotape deposition of CONNOR HARTPENCE, M.D.
taken on behalf of the Plaintiff pursuant to the Federal
Rules of Civil Procedure before:
               RICK J. FLORES, CSR
               KELLEY REPORTING ASSOCIATES, LTD.
               515 South Main, Suite 108
               Wichita, Kansas 67202

a Certified Shorthand Reporter of Kansas, at 245 North
Waco, Suite 260, Wichita, Sedgwick County, Kansas, on the
4th day of January, 2019, at 9:08 a.m.
        Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 7 of 72



                                                                              86

 1                        walking, has he had any complaint of any
 2                        numbness, weakness, those types of things.
 3                        And so she would have responded yes, he's
 4                        been walking.
 5                 Q.     So under your history and physical exam, the
 6                        last sentence is mother states patient has
 7                        seemed weak and he looked pale until getting
 8                        fluids in the ED.
 9                                  And then under neurologic, you
10                        indicate no weakness.
11                 A.     Sure.
12                 Q.     Explain the discrepancy to me.
13                 A.     Sure.     So with weakness in the review of
14                        systems, it typically would be more of like a
15                        focal, like right-sided weakness or left foot
16                        weakness.      The way I interpreted her saying
17                        he seemed weak was more of like a fatigue,
18                        tired, worn down, sick kid.
19                 Q.     Okay.     Then we'll go back down to physical
20                        exam.     The review of the abdomen:     Plus bowel
21                        sounds, soft, nondistended.        Patient did not
22                        wake to palpation.
23                 A.     Uh-huh.
24                 Q.     So tell me about that.
25                 A.     Sure.     So that one basically just means that



     KELLEY REPORTING ASSOCIATES, LTD 515 S. MAIN, STE 105          WICHITA, KANSAS
                                          316.267.8200                        67202
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 8 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 9 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 10 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 11 of 72




                 EXHIBIT C
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 12 of 72
                                                                                                             020006

                                           Via Christi Hospital St Francis

    Patient Name: MRedacted , DRedacted
    MRN:          1003092224                                  Admit:     3/6/2017
    FIN:          100005687784                                Disch:     3/15/2017
    DOB/Age/Sex: Redacted       6 years    Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                           Emergency Documentation
    Document Type:                                         ED Note-Physician
    Service Date/Time:                                     3/6/2017 04:48 CST
    Result Status:                                         Modified
    Document Subject:                                      Throat Pain *ED
    Sign Information:                                      Chambers Daney,Jennifer M APRN (5/1/2017 20:04 CDT);
                                                           Chambers Daney,Jennifer M APRN (3/6/2017 05:12 CST)

    Throat Pain *ED

    Patient: Redacted                 MRN: 1003092224                    FIN: 100005687784
    Age: 5 years Sex: Male DOB: Redacted
    Associated Diagnoses: Headache; Vomiting; Strep throat
    Author: Chambers Daney, Jennifer M APRN

    Basic Information
      Additional information: Chief Complaint from Nursing Triage Note : Chief Complaint
             3/6/2017 2:31 CST        Chief Complaint      nausea and vomiting, was just diagnosed with
               strep tonight at wesley, mom concerned unable to keep meds down to treat it. .

    History of Present Illness
      The patient presents with sore throat and PT HAS HAD A SORE THROAT FOR UNKNOWN TIME.
    SISTER JUST HAD TONSILS OUT AND THE MOM WORRIES THAT HE HE WAS TOO AFRAID TO
    TELL THEM THAT HE MAY NEED HIS OUT TOO.
      SEEN AT WESLEY THIS EVE 6PM DX STREP. PT SENT HOME AND THEN MOM STATES HE HAS
     BEEN VOMITING EVERY HOUR AND NOT ABLE TO KEEP DOWN PAIN MEDS . The onset was
    unknown. The course/duration of symptoms is constant. Location: Pharynx throat. The character of
    symptoms is pain and redness. The relieving factor is none. Prior episodes: none. Associated
    symptoms: vomiting.

    Review of Systems
          Constitutional symptoms: No fever,
          Skin symptoms: No rash,
          ENMT symptoms: Sore throat, No nasal congestion,
          Respiratory symptoms: No shortness of breath,
          Cardiovascular symptoms: No chest pain,
          Gastrointestinal symptoms: Vomiting.
           Additional review of systems information: All systems reviewed as documented in chart.

    Health Status
      Allergies: Include allergy profile
          Allergic Reactions (Selected)
    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 6 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                              VC000006
Index page         Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 13 of 72
                                                                                                            020007

                                          Via Christi Hospital St Francis

    Patient Name: MRedacted , DRedacted
    MRN:          1003092224                                 Admit:     3/6/2017
    FIN:          100005687784                               Disch:     3/15/2017
    DOB/Age/Sex: Redacted       6 years    Male              Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Emergency Documentation

              No Known Allergies
      .
      Medications: Per nurse's notes.
      Immunizations: Per nurse's notes.

    Past Medical/ Family/ Social History
      Medical history: Reviewed as documented in chart.
      Surgical history:
         Craniotomy Tumor Resection on 3/6/2017 at 5 Years.
             Comments:
             3/6/2017 16:04 - Powers, Janell M RN
             auto-populated from documented surgical case
      , Reviewed as documented in chart.
      Family history:
         No family history items have been selected or recorded.
      , Reviewed as documented in chart.
      Social history: Include Social Hx
      Alcohol
      Details: Household alcohol concerns: No.
      Tobacco
      Details: Exposure to Secondhand Smoke: No.

      , Reviewed as documented in chart.

    Physical Examination

            Vital Signs
         Vital Signs
                 3/6/2017 4:01 CST          Peripheral Pulse Rate           67 bpm LOW
                                            Respiratory Rate                16 br/min LOW
                                            SpO2                            99 %
                3/6/2017 2:31 CST           Temperature Oral                36.5 degC
                                            Peripheral Pulse Rate           93 bpm
                                            Respiratory Rate                20 br/min
                                            Systolic Blood Pressure         124 mmHg HI
                                            Diastolic Blood Pressure        69 mmHg
                                            SpO2                            97 %
         .
         Measurements

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 7 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                            VC000007
Index page         Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 14 of 72
                                                                                                            020008

                                          Via Christi Hospital St Francis

    Patient Name: MRedacted , DRedacted
    MRN:          1003092224                                 Admit:     3/6/2017
    FIN:          100005687784                               Disch:     3/15/2017
    DOB/Age/Sex: Redacted       6 years   Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Emergency Documentation

                   3/6/2017 2:31 CST        Weight Dosing      16.9 kg .
         Include O2 sat from flowsheet : Oxygen Therapy & Oxygenation Information
                   3/6/2017 4:01 CST            Oxygen Therapy           Room air
                   3/6/2017 2:31 CST            Oxygen Therapy           Room air
         .
         Within normal limits, non-hypoxic.
            General: Alert, no acute distress, ill-appearing.
            Skin: Warm, dry, intact, no rash, pale.
            Head: Normocephalic, atraumatic.
            Neck: Full range of motion.
            Eye: Extraocular movements are intact.
            Ears, nose, mouth and throat: Oral mucosa moist, ERYTHEMA .
            Cardiovascular: Regular rate and rhythm.
            Respiratory: Respirations are non-labored.
            Gastrointestinal: Non distended.
            Musculoskeletal: Normal ROM.
            Neurological: SLEEPY .
            Psychiatric: Cooperative.

    Medical Decision Making
       Differential Diagnosis: Viral pharyngitis, streptococcal pharyngitis, viral syndrome, upper respiratory
              infection, FAILED OUT PATIENT .
       Documents reviewed: Emergency department nurses' notes.
       Orders Include Orders Previously Placed (Selected)
           Documented Medications
              Documented
                  Boudreaux Butt Paste: 1 app, Topical, QID, PRN: Diaper Rash, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, BID, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, BID, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
                  Normal Saline Flush: 20 mL, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
                  acetaminophen 120 mg rectal suppository: 180 mg = 1.5 supp, Rectal, q4hr, PRN: Other
                           (See Comment), 0 Refill(s)
                  dexamethasone 1 mg/mL oral concentrate: 4 mg = 4 mL, Dobhoff Tube, q8hr, 0 Refill(s)
                  fentaNYL 50 mcg/mL injectable solution: 15 mcg = 0.3 mL, IV Push, q30min, PRN:
                           Agitation, 0 Refill(s)
                  fentaNYL 50 mcg/mL injectable solution: 15 mcg = 0.3 mL, IV Push, q4hr, PRN: Pain, 0
                           Refill(s)
                  glycerin: Rectal, Daily, 0 Refill(s)

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 8 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                             VC000008
Index page         Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 15 of 72
                                                                                                           020009

                                         Via Christi Hospital St Francis

   Patient Name: MRedacted , DRedacted
   MRN:          1003092224                                 Admit:     3/6/2017
   FIN:          100005687784                               Disch:     3/15/2017
   DOB/Age/Sex:Redacted        6 years   Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                         Emergency Documentation

                   ibuprofen 100 mg/5 mL oral suspension: 150 mg = 7.5 mL, Oral, q6hr, PRN: Pain Mild
                            (1-3), 0 Refill(s)
                   levETIRAcetam 100 mg/mL oral solution: 170 mg = 1.7 mL, Dobhoff Tube, BID, 0 Refill(s)
                   morphine 2 mg/mL-NaCl 0.9% intravenous solution: 0.8 mg = 0.4 mL, IV Push, q2hr, PRN:
                             Pain Severe (7-10), 0 Refill(s)
                   ocular lubricant: Eye-Both, q4hr-WA, PRN: Dry Eyes, 0 Refill(s)
                   omeprazole: G-Tube, Daily, 0 Refill(s)
                   ondansetron 2 mg/mL injectable solution: 2.5 mg = 1.25 mL, IV Push, q6hr, PRN: Nausea
                            or Vomiting, 0 Refill(s)
                   sodium chloride 0.65% nasal solution: 1 sprays, Nasal, q2hr, PRN: Other (See Comment),
                             0 Refill(s)
                   vitamin A & D topical ointment: Topical, q1hr, PRN: Other (See Comment), 0 Refill(s)
        .
        Results review: Lab results : Lab View
               3/6/2017 3:50 CST           WBC                             21.6 10*3/uL HI
                                           RBC                             4.72
                                           Hgb                             12.0 gm/dL
                                           Hct                             34.9 %
                                           MCV                             73.9 fL LOW
                                           MCH                             25.4 pg
                                           MCHC                            34.4 gm/dL
                                           RDW                             13.1 %
                                           Platelet                        483 10*3/uL HI
                                           MPV                             9.2 fL LOW
                                           Neutrophils                     93 % HI
                                           Lymphocytes                     5 % LOW
                                           Monocytes                       2 % LOW
                                           Eosinophils                     0%
                                           Basophils                       0%
                                           Neutro Absolute                 20.09 HI
                                           Lymph Absolute                  1.08 LOW
                                           Mono Absolute                   0.43
                                           Eos Absolute                    0.00
                                           Baso Absolute                   0.02
                                           Microcyte                       Present
                                           Nucleated RBC Automated         0.0 /100 WBC
                                           Differential                    Reviewed
                                           Sodium Lvl                      138 mEq/L
                                           Potassium Lvl                   3.7 mEq/L

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 9 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                             VC000009
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 16 of 72
                                                                                                                                           020010

                                                       Via Christi Hospital St Francis

    Patient Name: MRedacted , DRedacted
    MRN:          1003092224                                                  Admit:     3/6/2017
    FIN:          100005687784                                                Disch:     3/15/2017
    DOB/Age/Sex: Redacted       6 years                Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                       Emergency Documentation

                                                          Chloride                                 104 mEq/L
                                                          CO2                                      21 mEq/L LOW
                                                          AGAP                                     13
                                                          BUN                                      17 mg/dL
                                                          Glucose Lvl                              189 mg/dL HI
                                                          Creatinine Lvl                           0.45 mg/dL LOW
                                                          Calcium Lvl                              10.1 mg/dL HI
                                                          Albumin Lvl                              4.2 gm/dL
                                                          Total Protein                            6.8 gm/dL
                                                          Globulin                                 2.6 gm/dL
                                                          ALT                                      13 U/L LOW
                                                          AST                                      30 U/L
                                                          Alk Phos                                 134 U/L
                                                          Bili Total                               0.5 mg/dL
         .

    Impression and Plan
      Headache (ICD10-CM R51, Discharge, Emergency medicine, Interdisciplinary)
      Vomiting (ICD10-CM R11.10, Discharge, Emergency medicine, Interdisciplinary)
      Strep throat (ICD10-CM J02.0, Discharge, Emergency medicine, Interdisciplinary)

      Calls-Consults
      - 3/6/2017 04:52:00 , Sarraf, Chady MD, recommends PAGED, HE DOES NOT SEE PEDS .
           - 3/6/2017 05:02:00 , Bhimavarapu, Bala Bhaskar Reddy MD.
      Plan
      Condition: Unchanged.
        Disposition: Admit: Time 3/6/2017 05:04:00, to Observation Unit, Bhimavarapu, Bala Bhaskar
             Reddy MD.
        Notes: Seen independently by APRN/PA. No physician signature required, Discussed results and findings with patient. Recommend admit. Patient
             understands and agrees with plan of care..




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 10 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                         VC000010
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 17 of 72
                                                                                                                020011

                                              Via Christi Hospital St Francis

    Patient Name: MRedacted , DRedacted
    MRN:          1003092224                                     Admit:     3/6/2017
    FIN:          100005687784                                   Disch:     3/15/2017
    DOB/Age/Sex: Redacted       6 years       Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                              Emergency Documentation
    Electronically Signed on 03/06/2017 05:12 AM CST
    ________________________________________________
    Jennifer Chambers Daney, APRN

    Electronically Signed on 05/01/2017 08:04 PM CDT
    ________________________________________________
    Jennifer Chambers Daney, APRN



    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:52 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:57 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 05:11 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 05/01/2017 08:04 PM CDT

    Reviewed by: Jennifer Chambers Daney, APRN



    Document Type:                                            ED Triage Note
    Service Date/Time:                                        3/6/2017 04:29 CST
    Result Status:                                            Auth (Verified)
    Document Subject:                                         ED Triage Part 2 - Pediatrics
    Sign Information:                                         Whillock,Summer D RN (3/6/2017 04:29 CST)

                                 ED Triage Part 2 - Pediatrics Entered On: 3/6/2017 4:30 CST
                                 Performed On: 3/6/2017 4:29 CST by Whillock, Summer D RN




    General Assessment
    Document Falls Risk : Not a fall risk
    Open Social History Documentation : Open Social History Documentation
    Immunizations Current : Unknown
    Last Tetanus : Unknown
    Document Glasgow Coma Assessment Peds : Open glasgow coma assessment
    ED Allergies/Med Hx Section : Document assessment
    Pregnancy Status : N/A
    Unable to Obtain Current Visit Info : None
    Languages : English
    Preferred Language : English
                                                                          Whillock, Summer D RN - 3/6/2017 4:29 CST
    Advance Directive
    *Advance Directive : Unable to obtain
                                                                          Whillock, Summer D RN - 3/6/2017 4:29 CST
    Social History

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 11 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                 VC000011
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 18 of 72
                                                                                                                     020013

                                                Via Christi Hospital St Francis

    Patient Name:   MREDACTED D
                                 REDACTED
    MRN:            1003092224                                     Admit:     3/6/2017
    FIN:            100005687784                                   Disch:     3/15/2017
    DOB/Age/Sex:    REDACTED 6 years            Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                Emergency Documentation
    acetaminophen 320 mg/10 mL : acetaminophen 320 mg/10 mL susp-oral CUP ; Status:
    susp-oral CUP              Ordered ; Ordered As Mnemonic: acetaminophen ; Simple
                               Display Line: 250 mg = 7.81 mL, Oral, Once ; Ordering
                               Provider: Chambers Daney, Jennifer M APRN; Catalog Code:
                                acetaminophen ; Order Dt/Tm: 3/6/2017 03:08:53 ; Comment:
                                Target Dose: acetaminophen 15 mg/kg 3/6/2017 03:08:57



    Glasgow Coma Scale Peds
    Eye Opening Response Peds Coma : Spontaneously
    Best Verbal Response Peds Coma : Appropriate words/phrases
    Best Motor Response Peds Coma : Obeys
    Pediatric Coma Score : 15
                                                                                  Whillock, Summer D RN - 3/6/2017 4:29 CST



    Document Type:                                               ED Triage Note
    Service Date/Time:                                           3/6/2017 02:31 CST
    Result Status:                                               Auth (Verified)
    Document Subject:                                            ED Triage Part 1 - Pediatric
    Sign Information:                                            Kent,Aaron D RN (3/6/2017 02:31 CST)

                                    ED Triage Part 1 - Pediatric Entered On: 3/6/2017 2:36 CST
                                     Performed On: 3/6/2017 2:31 CST by Kent, Aaron D RN




    Infectious Disease Risk Screening
    Recent Travel History : No recent travel
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
    ED Triage Part 1 - Pediatric
    Chief Complaint : nausea and vomiting, was just diagnosed with strep tonight at wesley, mom concerned unable to keep
    meds down to treat it.
    Lynx Mode of Arrival : Private vehicle
    History Obtained From : Parent
    Document Pain Assessment : Document Pain Assessment
    Temperature Oral : 36.5 degC(Converted to: 97.7 degF)
    Systolic Blood Pressure : 124 mmHg (HI)
    Diastolic Blood Pressure : 69 mmHg
    Peripheral Pulse Rate : 93 bpm
    Respiratory Rate : 20 br/min
    SpO2 : 97 %
    Oxygen Therapy : Room air
    Weight Dosing : 16.9 kg(Converted to: 37 lb 4 oz)
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 13 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000013
Index page           Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 19 of 72
                                                                                                                        020014

                                                Via Christi Hospital St Francis

   Patient Name:     MREDACTED , DREDACTED
   MRN:              1003092224                                     Admit:     3/6/2017
   FIN:              100005687784                                   Disch:     3/15/2017
   DOB/Age/Sex:      REDACTED 6 years           Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                Emergency Documentation
   DCP GENERIC CODE
   Tracking Acuity : 4
   Tracking Group : VCHF ED
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   ED Allergies/Med Hx Section : Document assessment
   Hallucinations/Delusions : Unable to obtain
   Assault/Homicidal Tendencies : Unable to obtain
   Behavioral Health Concern : Unable to obtain
   General Appearance : Alert, Oriented, Sleepy
   Respirations : Unlabored, Quiet
   Skin Color : Normal for ethnicity
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                                (As Of: 3/6/2017 02:36:41 CST)
   Diagnoses(Active)
   Nausea                           Date: 3/6/2017 ; Diagnosis Type: Reason For Visit ;
                                    Confirmation: Complaint of ; Clinical Dx: Nausea ;
                                    Classification: Medical ; Clinical Service: Emergency
                                    medicine ; Code: PNED ; Probability: 0 ; Diagnosis Code:
                                    AHi9DQD9cNvfGoIOn4waeg

   Allergies/Medications
   Allergy Information : Reviewed and updated
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                                (As Of: 3/6/2017 02:36:41 CST)
   Allergies (Active)
   No Known Allergies               Estimated Onset Date: Unspecified ; Created By: Kent, Aaron
                                    D RN; Reaction Status: Active ; Category: Drug ; Substance:
                                    No Known Allergies ; Type: Allergy ; Updated By: Kent,
                                    Aaron D RN; Reviewed Date: 3/6/2017 2:35 CST

   Medication List
                                                                                                (As Of: 3/6/2017 02:36:41 CST)



   Pain Assessment Tools Pediatric
   Recent Assessment Pertinent to Pain Management : No qualifying data available
   Preferred Pain Tool : FACES pain scale
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   Numeric/FACES Pain Scale
   FACES Pain Scale : 0
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   Image 2 - Images currently included in the form version of this document have not been included in the text rendition version
   of the form.




   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 14 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000014
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 20 of 72
                                                                                                                                        020015

                                                      Via Christi Hospital St Francis

   Patient Name:     MREDACTED DREDACTED
   MRN:              1003092224                                             Admit:     3/6/2017
   FIN:              100005687784                                           Disch:     3/15/2017
   DOB/Age/Sex:      REDACTED 6 years                 Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    History and Physical Reports
   Document Type:                                                        History and Physical
   Service Date/Time:                                                    3/6/2017 05:18 CST
   Result Status:                                                        Auth (Verified)
   Document Subject:                                                     HWB H&P
   Sign Information:                                                     Bhimavarapu,Bala Bhaskar Reddy MD (3/6/2017 14:25 CST);
                                                                         White,Stefanie R MD (3/6/2017 07:22 CST); Hartpence,
                                                                         Connor W MD (3/6/2017 07:11 CST)

   PCP: Dr. Jonathan Lane

   Outpatient Specialists
   None

   Attending: Dr. Bala

   Chief Complaint: Strep throat, vomiting

   Information Source: Pt's mother

   HISTORY OF PRESENT ILLNESS
   REDACTED is a previously healthy 5 year old male who presented to the ED with nausea and vomiting. Pt was diagnosed with group A
   strep pharyngitis at Wesley ED at 6PM on Sunday and sent home with Amoxicillin 480 mg BID x10 days. Pt took one dose but was unable
   to keep it down, mother states he vomited 3 or 4 times after leaving Wesley. She was worried about him getting treatment for his strep and
   thought that he might be dehydrated, so she brought him to St. Francis ED. Pt's mother states that she is unsure when symptoms started
   because pt's sister recently had a tonsillectomy and she thinks pt was afraid that if he told his mom that his throat hurt that he would have
   to have surgery as well. Nausea and vomiting started on Friday, intermittent throughout the weekend. On Sunday, pt complained of
   headache, dizziness, and worsening nausea and several episodes of emesis. Denies fevers, chills, weight loss, abdominal pain, or rash. Per
   mother, pt did complain of bilateral knee pain prior to arrival, but she did not notice any joint swelling or redness. Mother states pt has
   seemed weak, and he looked pale until getting fluids in the ED.

   ED Course: 20 cc/kg bolus, CMP, CBC, Zofran 4 mg

   Review of Systems
   General: no fever, no chills, no weight change, no insomnia, +decreased appetite
   Eyes/Ears/Nose/Throat: no vision changes, no hearing changes, no rhinorrhea, no dysphagia, no odynophagia
   Cardiovascular: no chest pain, no palpitations, no lightheadedness, no syncope
   Pulmonary: no dyspnea, no cough, no wheezing
   Gastrointestinal: no abdominal pain, no constipation, no diarrhea, no bleeding, +nausea, +vomiting
   Genitourinary: no dysuria, no polyuria, no hematuria
   Endocrine: no heat intolerance, no cold intolerance, no polydipsia
   Skin: no pruritus, no rash
   Musculoskeletal: no back pain, no joint swelling, +bilateral knee pain
   Hematologic/Immunologic: no lymphadenopathy, no bleeding, no bruising
   Neurologic: ambulating, no numbness, no weakness, +headache
   All other systems negative

   Past Medical History
   None

   Birth History
   C-section, emergent for peripartum cardiomyopathy

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 15 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000015
Index page             Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 21 of 72
                                                                                                                                 020016

                                                          Via Christi Hospital St Francis

    Patient Name:     MREDACTED , DREDACTED
    MRN:              1003092224                                             Admit:     3/6/2017
    FIN:              100005687784                                           Disch:     3/15/2017
    DOB/Age/Sex:      REDACTED 6 years                    Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         History and Physical Reports

    Development
    meeting all milestones per mother

    Diet
    "normal kid diet", "eats healthier than most kids"

    Past Surgical History
    None

    Home Medications (3) Active
    amoxicillin 400 mg/5 mL oral liquid 480 mg = 6 mL, Oral, q12hr
    gummy probiotic
    multivitamin 1 gummy, Chewed, Daily

    Immunizations
    Has not had MMR per mother, otherwise up to date

    Allergies
    No Known Allergies

    Family History
    Mother: Asthma and Type 1 Diabetes

    Social History
    Tobacco Exposure: none
    Home Environment: mother, father, 1 brother, and 2 sisters
    School/Daycare: home-schooled

    OBJECTIVE
    Vital Signs (last 24 hrs)_____        Last Charted___________
    Temp Oral                36.5 degC (MAR 06 02:31)
    Heart Rate Peripheral             76 bpm (MAR 06 05:10)
    Resp Rate                  L 16br/min (MAR 06 05:10)
    SBP               H 124mmHg (MAR 06 02:31)
    DBP                69 mmHg (MAR 06 02:31)
    SpO2                98 % (MAR 06 05:10)

    Physical Exam
    General: Sleeping in ED bed, arousable, appropriately responds to stimuli
    HEENT: NCAT. MMM. Nares clear. Posterior oropharynx mildly erythematous, midline uvula, no palatal petechia. TMs not examined because
    pt sleeping, will examine on the floor.
    Neck: Supple. No palpable LAD.
    Cardiovascular: RRR, no murmurs
    Respiratory: CTAB, no increased work of breathing
    Abdomen: +BS, soft, nondistended, pt did not wake to palpation
    Genitourinary: Deferred.
    Rectal: Deferred.
    Extremities: No cyanosis. Radial pulses 2+. No edema. Cap refill < 2 sec.
    Musculoskeletal: No gross deformities. Bilateral knees non-erythematous, no effusions.
    Skin: Warm & dry. No rashes. No jaundice.
    Neurologic: deferred, pt sleeping, will re-evaluate on the floor

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 16 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                 VC000016
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 22 of 72
                                                                                                                                        020017

                                                        Via Christi Hospital St Francis

    Patient Name:     MREDACTED , DREDACTED
    MRN:              1003092224                                              Admit:     3/6/2017
    FIN:              100005687784                                            Disch:     3/15/2017
    DOB/Age/Sex:      REDACTED 6 years                  Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      History and Physical Reports
    Labs (Last four charted values)
    WBC       H 21.6 (MAR 06)
    Hgb      12.0 (MAR 06)
    Hct     34.9 (MAR 06)
    Plt    H 483 (MAR 06)
    Na     138 (MAR 06)
    K   3.7 (MAR 06)
    CO2      L 21 (MAR 06)
    Cl   104 (MAR 06)
    Cr    L 0.45 (MAR 06)
    BUN      17 (MAR 06)
    Glucose Random          H 189 (MAR 06)
    Ca    H 10.1 (MAR 06)

    Radiology/Diagnostics
    None

    ASSESSMENT & PLAN
    5 year old male with:

    Group A Strep Pharyngitis
    - Diagnosed at Wesley ED at 6PM last night, sent home with amoxicillin but unable to keep anything down due to nausea/vomiting
    - Afebrile, non-toxic appearing
    - Leukocytosis of 21.6 and likely reactive thrombocytosis of 483
    - Will continue antibiotic treatment with amoxicillin 25 mg/kg BID for total of 10 days (start date 3/6, end date 3/15)
    - Zofran prn nausea
    - Tylenol prn pain
    - Peds diet as tolerated

    Hyperglycemia
    - 189 on CMP
    - Likely reactive due to infection, no further w/u necessary

    Fluids: PO, as tolerated
    Electrolytes: wnl
    Nutrition: Peds diet
    DVT Prophylaxis: NI
    GI Prophylaxis: NI
    Lines: PIV

    Disposition: obs
    Code Status: full code

    Patient discussed with: Dr. Bala




    Supervisor Resident Note

    I personally interviewed the caregivers and examined patient. I reviewed the patient's chart including labs, imaging, and multidisciplinary
    notes. I agree with the intern resident plan and note as described above. Caregivers were updated to patient's condition and to any
    changes in patient's discharge goals. Caregivers' questions answered and they state understanding and agreement with the care teams'
    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 17 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000017
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 23 of 72
                                                                                                                                        020018

                                                      Via Christi Hospital St Francis

   Patient Name:     MREDACTED , DREDACTED
   MRN:              1003092224                                              Admit:     3/6/2017
   FIN:              100005687784                                            Disch:     3/15/2017
   DOB/Age/Sex:      REDACTED 6 years                 Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    History and Physical Reports
   plan and discharge goals.

   Previously healthy 5 y/o male, diagnosed with strep throat at OSH earlier today, here with vomiting and inability to tolerate PO antibiotics.
   Seen by me at 0615. Per mom, he was nauseated, dizzy and had a headache at home which is what prompted the hospital visit. He
   vomited every 30 minutes to an hour after receiving the amoxicillin. He hasn't vomited since receiving Zofran. He is very sleepy this
   morning and mom is worried about how sleepy he is but she states he didn't sleep at all until getting meds in the ED around 3 AM. On
   exam he is asleep but will wake to stimuli and rub his eyes/push examiner's hand away. Uvula midline, tonsils enlarged with some erythema
   but no obvious purulent exudate.

   If not vomiting, will try PO amoxicillin as above. If pt not tolerating PO when he wakes up this AM, consider additional IV fluids and
   switching to IV ampicillin. Discussed with mother need to treat Group A strep to prevent complications but PO antibiotics preferred if patient
   can tolerate it and delay of a couple of hours until patient is awake will not significantly change complication rate.



   Electronically Signed on 03/06/2017 07:11 AM CST
   ________________________________________________
   Connor Hartpence, MD

   Electronically Signed on 03/06/2017 07:22 AM CST
   ________________________________________________
   Stefanie White, MD

   Electronically Signed on 03/06/2017 02:25 PM CST
   ________________________________________________
   Bala Bhaskar Reddy Bhimavarapu, MD



   Modified by: Connor Hartpence, MD on 03/06/2017 06:57 AM CST

   Modified by: Connor Hartpence, MD on 03/06/2017 07:11 AM CST

   Modified by: Stefanie White, MD on 03/06/2017 07:22 AM CST



                                                            Consultation Notes
   Document Type:                                                         Consultation Note - Generic
   Service Date/Time:                                                     3/15/2017 13:50 CDT
   Result Status:                                                         Auth (Verified)
   Document Subject:                                                      Free Text Note
   Sign Information:                                                      Judkins,Mercedes V MD (3/15/2017 14:12 CDT)


    We discussed with parents options for their child. It was brought up by them about being at a children's hospital - Children's Mercy and
   how that would work. We explained the process and told them we would support them in any decision they made for their child. We
   would allow them to discuss this alone and for them to tell us when they had decided. We will continue with the current plan for
   REDACTED
            and await their decision. Mom stated concerns with transport and how she was nervous about his heart rate at 150. I reassured her
   that the Children's Mercy team would address that as we have as well. Dad was fearful of transport with an ETT in place and we reassured
   them the CMH transport team transports Critically ill patients often and many of them with ETT. We did tell them that their is always a risk

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 18 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000018
Index page            Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 24 of 72
                                                                                                                              020291

                                                     Via Christi Hospital St Francis

   Patient Name:     MREDACTED , DREDACTED
   MRN:              1003092224                                               Admit:     3/6/2017
   FIN:              100005687784                                             Disch:     3/15/2017
   DOB/Age/Sex:      REDACTED 6 years                 Male                    Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         Medical Student Notes
   Document Type:                                                           Medical Student Notes
   Service Date/Time:                                                       3/6/2017 06:58 CST
   Result Status:                                                           Auth (Verified)
   Document Subject:                                                        MS3 PN HD1
   Sign Information:                                                        Borick,Jamie L MD (3/6/2017 08:37 CST); Dumontier,Samuel
                                                                            MS3 (3/6/2017 07:56 CST)

   SUBJECTIVE
   Pt very sleepy this am, most likely 2/2 lack of sleep.
   Mom: pt has not taken any antibiotic yet. He vomited up his first dose

   Medications (7) Active
   Scheduled: (1)
   amoxicillin 250 mg/5 mL oral susp 425 mg 8.5 mL, Oral, BID
   Continuous: (0)
   PRN: (6)
   acetaminophen 120 mg supp 180 mg 1.5 supp, Rectal, q4hr
   acetaminophen 240 mg/ 7.5 mL soln-oral CUP 169.6 mg 5.3 mL, Oral, q4hr
   ondansetron 2 mg/mL vial; 2 mL 2.5 mg 1.25 mL, IV Push, q6hr
   sodium chloride 0.65% (Kids) nasal spray; 37.5 mL 1 sprays, Nasal, q2hr
   vitamin A & D topical ointment; 5 g 1 app, Topical, q1hr
   zinc oxide 40% topical ointment; 120 g 1 app, Topical, q1hr

   OBJECTIVE
   Vital Signs (last 24 hrs)_____        Last Charted___________
   Temp Axillary                H 37.3degC (MAR 06 06:39)
   Heart Rate Peripheral             78 bpm (MAR 06 06:39)
   Resp Rate                  20 br/min (MAR 06 06:39)
   SBP               H 124mmHg (MAR 06 06:39)
   DBP                61 mmHg (MAR 06 06:39)
   SpO2                96 % (MAR 06 06:39)
   Weight                16.9 kg (MAR 06 06:39)

   Physical Exam
   General: Non arousable,
   Head, Eyes, Ears, Nose & Throat: Unable to obtain
   Neck: Supple. No LAD. _.
   Cardiovascular: Regular rate. Regular rhythm. No murmur.
   Respiratory: Lungs clear to auscultation bilaterally. No increased work of breathing. _.
   Abdomen: Bowel sounds present. Soft. Nontender. Nondistended. No rebound. No guarding. _.
   Extremities: No cyanosis. Radial pulse 2+. DP pulse 2+. No edema.. Capillary refill < 2 sec. _.
   Musculoskeletal: No gross deformities.
   Skin : Warm. Dry. No rashes.

   Labs
   WBC      H 21.6 (MAR 06)
   Hgb     12.0 (MAR 06)
   Hct    34.9 (MAR 06)
   Plt   H 483 (MAR 06)
   Na    138 (MAR 06)
   K    3.7 (MAR 06)

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 291 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                 VC000291
Index page             Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 25 of 72
                                                                                                                              020292

                                                          Via Christi Hospital St Francis

    Patient Name:      MREDACTED , DREDACTED
    MRN:               1003092224                                              Admit:     3/6/2017
    FIN:               100005687784                                            Disch:     3/15/2017
    DOB/Age/Sex:       REDACTED 6 years                   Male                 Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Medical Student Notes
    CO2    L 21 (MAR 06)
    Cl   104 (MAR 06)
    Cr   L 0.45 (MAR 06)
    BUN     17 (MAR 06)
    Glucose Random      H 189 (MAR 06)
    Ca    H 10.1 (MAR 06)

    Radiology/Diagnostics
    No radiograpic findings

    ASSESSMENT & PLAN
    5 year old male with:

    Group A strep pharyngitis
    - Previous dx made at Wesley, febrile, leukocytosis of 21.1
    - pt unable to keep down amoxicillin x1 due to n/v
    - s/p Zofran for nausea and vomiting
    - s/p IV NS bolus
    - Will continue amoxicillin 25 mg/kg BID in am
    - If patient is eating and drinking adequately plan to discharge later this afternoon
    - Tylenol PRN for fever

    Hyperglycemia
    189 on CMP
    - likely 2/2 systemic reaction due to infection
    - UA pending, will assess for ketonuria, glucosurea
    - No treatment required

    Fluids: PO
    Electrolytes: wnl
    Nutrition: as tolerated
    DVT Prophylaxis: NI
    GI Prophylaxis: Zofran
    Lines: PIV

    Disposition: Plan to discharge later today




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 292 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                              VC000292
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 26 of 72
                                                                                                                 020293

                                               Via Christi Hospital St Francis

    Patient Name:   MREDACTED , DREDACTED
    MRN:            1003092224                                    Admit:     3/6/2017
    FIN:            100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:    REDACTED 6 years           Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    Medical Student Notes
    Electronically Signed on 03/06/2017 07:56 AM CST
    ________________________________________________
    Samuel Dumontier, MS3

    Electronically Signed on 03/06/2017 08:37 AM CST
    ________________________________________________
    Jamie Borick, MD



    Modified by: Samuel Dumontier, MS3 on 03/06/2017 07:55 AM CST

    Modified by: Samuel Dumontier, MS3 on 03/06/2017 07:56 AM CST

    Modified by: Jamie Borick, MD on 03/06/2017 08:37 AM CST

    Reviewed by: Bala Bhaskar Reddy Bhimavarapu, MD



                                               Miscellaneous Patient Care
    Document Type:                                             Coding Summary
    Service Date/Time:                                         3/15/2017 21:24 CDT
    Result Status:                                             Auth (Verified)
    Document Subject:                                          Coding Summary
    Sign Information:




      CODING DATE: 03/18/2017               FINAL
      Via Christi Hospital St Francis

      DSCH STATUS:
      05-Cancer Center or Childrens Hospital

      PAYOR:
      Aetna

      Grouper:
      025    MS-DRG     Craniotomy & endovascular intracranial procedures w
                 MCC
                 Low Trim        0
                 High Trim       999

      021     APR-DRG      Craniotomy except for trauma
                   Severity of Illness Extreme

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 293 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                 VC000293
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 27 of 72
                                                                                                                        020891

                                                Via Christi Hospital St Francis

   Patient Name:   MREDACTED , DREDACTED
   MRN:            1003092224                                       Admit:     3/6/2017
   FIN:            100005687784                                     Disch:     3/15/2017
   DOB/Age/Sex:    REDACTED 6 years             Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                              Occupational Therapy Forms
   Recommendation decrease OT to 3 times per week. will be seen Mon, tues and thurs. Will reevaluate frequency when
   change in status occurs with pt responsiveness
                                                                                Johnson, Claire OT - 3/15/2017 13:38 CDT


                                                       Pastoral Forms
   Signed By:                                                    Rhoades,Janice L (3/15/2017 05:16 CDT)

                                        Chaplaincy Note Entered On: 3/15/2017 5:19 CDT
                                    Performed On: 3/15/2017 5:16 CDT by Rhoades, Janice L




   Chaplaincy Consult
   Religious Family Issues : RN says the parents have alienated staff members and believes chaplain intervention could help
   the situation.
   Additional Information, Chaplaincy : While rounding RN Barbara asked the chaplain to visit patient’s parents and assess their
    spiritual care needs. Upon entering the room the chaplain found both parents asleep and will ask the unit chaplain to
   follow-up.
                                                                                       Rhoades, Janice L - 3/15/2017 5:16 CDT


   Signed By:                                                    Belton,Jacob T (3/6/2017 10:38 CST)

                                        Chaplaincy Note Entered On: 3/6/2017 10:44 CST
                                      Performed On: 3/6/2017 10:38 CST by Belton, Jacob T




   Chaplaincy Consult
   Pastoral Care Visit Status : Initial
   Initial Assessment : Fearful
   Importance of Faith : Moderately important
   Additional Information, Chaplaincy : Rapid R/Resp Code: Mom (Kelli) in room, presence and support, Father (Kevin) is now
   present, supporting each other. Pt to move to PICU, remain available.
                                                                                        Belton, Jacob T - 3/6/2017 10:38 CST


                                                   Patient History Forms
   Signed By:                                                    Zoglman,Kayla M RN (3/6/2017 06:35 CST)

                                   Admission History Pediatric Entered On: 3/6/2017 6:58 CST
                                   Performed On: 3/6/2017 6:35 CST by Zoglman, Kayla M RN

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 891 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000891
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 28 of 72
                                                                                                                      020892

                                                Via Christi Hospital St Francis

   Patient Name:    MREDACTED , DREDACTED
   MRN:             1003092224                                     Admit:     3/6/2017
   FIN:             100005687784                                   Disch:     3/15/2017
   DOB/Age/Sex:     REDACTED 6 years            Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                   Patient History Forms



   General Information
   Patient Preferred Name : REDACTED
   Primary Language : English
   Preferred Language : English
   Mode of Arrival on Unit : Stretcher
   Accompanied By : Mother
   Accompanied by Name(s) : Kelli
   Reason for Admission : Medical treatment
                                                                                    Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Subjective
   General Symptoms : Other: Pt went to Wesley ER last evening. Treated with antibiotics for strep. Started throwing up after
   throat swab. Throwing up every 30 minutes to an hour
   Respiratory Symptoms : Other: Cold a week or two ago. 24 hour fever
   Cardiovascular Symptoms : None
   Gastrointestinal Symptoms : Vomiting
   Genitourinary Symptoms : Decreased urine output
   Skin Symptoms : None
   Neuromuscular Symptoms : Other: Joint pain in knees
   Neurological Symptoms : None
                                                                                    Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Problem History
                                                                                                (As Of: 3/6/2017 06:58:36 CST)
   Diagnoses(Active)
    Nausea                         Date: 3/6/2017 ; Diagnosis Type: Reason For Visit ;
                                   Confirmation: Complaint of ; Clinical Dx: Nausea ;
                                   Classification: Medical ; Clinical Service: Emergency
                                   medicine ; Code: PNED ; Probability: 0 ; Diagnosis Code:
                                   AHi9DQD9cNvfGoIOn4waeg

   Birth History
   Gestational Age Person
   Gestational Age At Birth : -1days
   Method :
   Comment :

   Family History
   Family History
                                                                                               (As Of: 3/6/2017 06:58:36 CST)

   Immunizations v2
   Immunizations Current : Other: Has not had MMR. Postponed until 6
                                                                                    Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Allergy
   Allergy Information : Reviewed and updated
   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 892 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000892
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 29 of 72
                                                                                                                      020893

                                                   Via Christi Hospital St Francis

   Patient Name:    MREDACTED , DREDACTED
   MRN:             1003092224                                        Admit:     3/6/2017
   FIN:             100005687784                                      Disch:     3/15/2017
   DOB/Age/Sex:     REDACTED 6 years               Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      Patient History Forms
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
                                                                                               (As Of: 3/6/2017 06:58:36 CST)
   Allergies (Active)
   No Known Allergies              Estimated Onset Date: Unspecified ; Created By: Kent, Aaron
                                   D RN; Reaction Status: Active ; Category: Drug ; Substance:
                                   No Known Allergies ; Type: Allergy ; Updated By: Kent,
                                   Aaron D RN; Reviewed Date: 3/6/2017 6:52 CST

   Additional Health History
   Injuries : None
   Infectious Diseases : None
   Medical Devices : None
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Procedure History

                                                                                                                            -
   Procedure History
                                                                                               (As Of: 3/6/2017 06:58:36 CST)

   Anesthesia/Sedation
   Anesthesia History : No prior anesthesia
   Moderate Sedation History : No prior sedation for procedure
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Transfusion Reaction and Consent
   Transfusion History : No prior transfusion
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Nutrition
   Home Diet : Regular
   Appetite : Good
   Nutrition Risk Factors : Nausea, vomiting, diarrhea
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Nutrition II
   Medication Administration : Liquid in syringe
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Functional
   Living Situation : Home with family care
   Lines/Tubes Present on Admission : Peripheral venous catheter
   Ability to Move in Bed Prior to Admission : Independent
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
   Social History
   Social History
                                                                                               (As Of: 3/6/2017 06:58:36 CST)
    Tobacco:
                                   Exposure to Secondhand Smoke: No. (Last Updated: 3/6/2017
                                   04:30:07 CST by Whillock, Summer D RN)

   Alcohol:
   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 893 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000893
Index page           Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 30 of 72
                                                                                                                      020894

                                                   Via Christi Hospital St Francis

    Patient Name:    MREDACTED , DREDACTED
    MRN:             1003092224                                       Admit:     3/6/2017
    FIN:             100005687784                                     Disch:     3/15/2017
    DOB/Age/Sex:     REDACTED 6 years              Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      Patient History Forms
                                     Household alcohol concerns: No. (Last Updated: 3/6/2017
                                     04:30:11 CST by Whillock, Summer D RN)



    Family/Social
    Child/Parent Domestic Concerns : None
    Emotional Support Available : Yes
    Security Object : None
    Chronically or Terminally Ill with Frequent Visits : No
    Coping : Effective
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    CSSRS Since Last Visit - Peds
    CSSRS Screen Results : No qualifying data available.
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    Cultural/Spiritual
    Do You Receive Comfort From Spiritual Practices : Yes
    Religious Preference : Christian
                                                                                       Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    Educ Needs
    Patient/Family Education Needs : Diagnostic results, Medications, Nutrition/Diet, Pain management, Plan of care,
    Treatments/Procedures/Tests
                                                                                       Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    DC Needs
    Discharge To : 01-Home or Self Care
    Home Caregiver Phone Number : Kelli 7857660387
    Kevin 7857660820
    Needs Assistance At Home Upon Discharge : No
    Needs Assistance with Transportation : No
                                                                                       Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    ID Risk Screen
    Recent Travel History : No recent travel
                                                                                       Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    Chills : No
    Diarrhea : No
    Fever : Yes
    Family Member with History of MDRO : No
    Headache : No
    History of Abscess : No
    History of Burns : No
    History of Chronic Skin Condition : No
    History of Clostridium difficile : No
    History of ESBL : No
    History of MRSA : No
    History of Seizures : No
    History of VRE : No
    Illness With Generalized Rash : No
    Muscle Pain : No
    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 894 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                       VC000894
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 31 of 72
                                                                                                                    020895

                                               Via Christi Hospital St Francis

    Patient Name:   MREDACTED , DREDACTED
    MRN:            1003092224                                    Admit:     3/6/2017
    FIN:            100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:    REDACTED 6 years           Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                  Patient History Forms
    New or Worsening Cough : No
    Recent Exposure to Communicable Disease : No
    Runny or Stuffy Nose : Yes
    Shortness of Breath : No
    Sore Throat : Yes
    Vomiting : Yes
                                                                                   Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    TB Risk Factors Grid
    Chills : No
    Cough (Any Duration) : No
    Fever : Yes
    Foreign-Born : No
    Hemoptysis (Blood in Sputum) : No
    Hx of TB Now or at Any Time In the Past (Even if on Meds) : No
    Homeless or In Shelter : No
    Incarcerated Within Last 2 Years : No
    Intravenous Drug User : No
    Male Homosexual : No
    New TST/IGRA Results Pos(Within 2 yrs),Hx Recent TB Exposure : No
    Night Sweats : No
    Weight Loss Greater Than 10 Pounds : No
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST
    Reg PN Additional Source of Infection vB : No
    Does the Patient Have a Diagnosis of Cystic Fibrosis? : No
    Does the Patient Have any of the Following Risk Factors for Healthcare Associated Infections? : None
    Does the Patient Have any of the following Conditions That Compromise the Immune System? : None
    Does the Documented Medication History for This Patient Include Any of the Following? : None
                                                                                     Zoglman, Kayla M RN - 3/6/2017 6:35 CST


                                                      Pharmacy Forms
    Signed By:                                                  Louis,Rachel C PharmD (3/15/2017 16:56 CDT)

                                Pharmacy Clinical Interventions Entered On: 3/15/2017 16:56 CDT
                                Performed On: 3/15/2017 16:56 CDT by Louis, Rachel C PharmD




    Interventions
    Intervention Type Pharmacy : Antimicrobial stewardship
    Associated Order(s) Pharmacy : cefazolin
    Pharmacy Order Initiated By : Pharmacist
    Clinical Importance Pharmacy : Potentially minor
    Prescriber Response Pharmacy : Accepted
    Pharmacy Prescribing Physician : Masterman, Mary MD

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 895 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                      VC000895
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 32 of 72
                                                                                                                      021531

                                              Via Christi Hospital St Francis

    Patient Name:   MREDACTED , DREDACTED
    MRN:            1003092224                                    Admit:     3/6/2017
    FIN:            100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:    REDACTED 6 years          Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                        Neurological

    Neurological Assessment

                        Recorded Date                3/6/2017
                        Recorded Time               06:35 CST
                          Recorded By          Zoglman,Kayla M RN
                Procedure                                                     Units      Reference Range
    Neuromuscular Symptoms                  Other: Joint pain in knees   O7



                           Recorded Date        3/6/2017
                           Recorded Time       04:31 CST
                             Recorded By Whillock,Summer D RN
                  Procedure                                   Units             Reference Range
    Level of Consciousness                       Alert O8
    Order Comments
    O5:    Volume Ventilation
           wean rate to 8 target end tidal 50; increase backup if needed
    O7:    Admission History Pediatric
           Order entered secondary to inpatient admission.
    O8:    ED Assessment Pediatric
           Order entered secondary to admission to the Emergency Department

    Pediatric Coma Assessment

                           Recorded Date              3/15/2017
                          Recorded Time               18:00 CDT
                            Recorded By     Guthrie-Patterson,Tamara L RN
                  Procedure                                                      Units    Reference Range
    Eye Opening Response Peds Coma                   Spontaneously
    Best Motor Response Peds Coma                    Localizes pain
    Best Verbal Response Peds Coma                    No response
    Pediatric Coma Score                                   10

                           Recorded Date              3/15/2017
                          Recorded Time               16:31 CDT
                            Recorded By     Guthrie-Patterson,Tamara L RN
                  Procedure                                                      Units    Reference Range
    Eye Opening Response Peds Coma                   Spontaneously
    Best Motor Response Peds Coma                    Localizes pain
    Best Verbal Response Peds Coma                    No response
    Pediatric Coma Score                                   10




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 1,531 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                           VC001531
Index page          Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 33 of 72
                                                                                                                  021837

                                               Via Christi Hospital St Francis

    Patient Name:   MREDACTED , DREDACTED
    MRN:            1003092224                                    Admit:     3/6/2017
    FIN:            100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:    REDACTED 6 years           Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                            Medication Administration Record

    Medications

    Medication Name: amoxicillin (amoxicillin (PEDS))
    Admin Date/Time: 3/6/2017 09:00 CST                       Charted Date/Time: 3/6/2017 19:05 CST
    Admin Details: (Not Done) order dc'd by physician
    amoxicillin
    Action Details: Perform: Helm,Amy L RN 3/6/2017 09:00 CST

    Medication Name: ondansetron (Zofran)
    Admin Date/Time: 3/6/2017 04:01 CST                      Charted Date/Time: 3/6/2017 04:01 CST
    Ingredients: onda2/1-vial2mL 4 mg 2 mL
    Admin Details: (Auth) IV Push, Lft Antecubital Foss
    Action Details: Order: Chambers Daney,Jennifer M APRN 3/6/2017 03:22 CST; Perform: Whillock,Summer D RN 3/6/2017
    03:59 CST; VERIFY: Whillock,Summer D RN 3/6/2017 03:59 CST

    Medication Name: Sodium Chloride 0.9% (NS Bolus)
    Admin Date/Time: 3/6/2017 04:01 CST                      Charted Date/Time: 3/6/2017 04:01 CST
    Ingredients: NS1000bolus 320 mL
    Admin Details: (Auth) Bolus IV, Lft Antecubital Foss
    Action Details: Order: Chambers Daney,Jennifer M APRN 3/6/2017 03:21 CST; Perform: Whillock,Summer D RN 3/6/2017
    03:58 CST; VERIFY: Whillock,Summer D RN 3/6/2017 03:58 CST

    Continuous Infusions

    Medication Name: LR 1,000 mL + potassium chloride IV additive 20 mEq
    Admin Date/Time: 3/15/2017 19:00 CDT to 3/15/2017 19:59 Charted Date/Time: 3/15/2017 19:47 CDT
    CDT
    Ingredients: pota2vial10mL 0.356 mEq; LR1000 17.822 mL
    Admin Details: (Infuse) (Auth) 18 mL, 9 mL/hr, Lft Antecubital Foss
    Action Details: Order: Borick,Jamie L MD 3/7/2017 20:28 CST; Perform: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47
    CDT; VERIFY: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47 CDT

    Medication Name: LR 1,000 mL + potassium chloride IV additive 20 mEq
    Admin Date/Time: 3/15/2017 18:00 CDT to 3/15/2017 18:59 Charted Date/Time: 3/15/2017 19:47 CDT
    CDT
    Ingredients: pota2vial10mL 0.356 mEq; LR1000 17.822 mL
    Admin Details: (Infuse) (Auth) 18 mL, 9 mL/hr, Lft Antecubital Foss
    Action Details: Order: Borick,Jamie L MD 3/7/2017 20:28 CST; Perform: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47
    CDT; VERIFY: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47 CDT




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 1,837 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                    VC001837
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 34 of 72




                 EXHIBIT D
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 35 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 36 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 37 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 38 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 39 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 40 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 41 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 42 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 43 of 72




                 EXHIBIT E
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 44 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 45 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 46 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 47 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 48 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 49 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 50 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 51 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 52 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 53 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 54 of 72




                 EXHIBIT F
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 55 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 56 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 57 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 58 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 59 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 60 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 61 of 72




                 EXHIBIT G
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 62 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 63 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 64 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 65 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 66 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 67 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 68 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 69 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 70 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 71 of 72
Case 2:18-cv-02158-KHV Document 450-1 Filed 05/15/20 Page 72 of 72
